Title: Samuel Knox to Thomas Jefferson, 22 January 1810
From: Knox, Samuel
To: Jefferson, Thomas


          
            Sir
            Baltimore College 
                     Jany 22d 1810.
          
           
		  
		   Having for some time past contemplated the publication of a translation of Buchanan’s Dialogue “De Jure Regni apud Scotos,” my principal object in taking the Liberty of addressing you on the subject, is for the purpose of Obtaining the Honour of your assent to it’s being dedicated to you.
          
		  The first idea of attempting a translation of that Dialogue, Originated from Reading the Earl of Buchan’s Lives of Fletcher and Thomson, in which it is spoken of in terms of Enthusiasm. Finding I had a copy of it among my Books, on perusing it, I felt self Condemned that I had not, previously, made myself Acquainted with it’s merits.
            
		  
		   The propriety of Introducing it as a School Book; And familiarising our American youth to the excellent principles of Civil Government it Contains—although addressed to a Prince, was irresistibly impressed upon my Mind.
            
		  I felt no little Indignation that this little precious work, considering the Age in which it was written, was so little notic’d or Appreciated where it originated—and especially that at the Scotch University where I was educated, Amongst all their works of
			 merit, classical and philosophical; moral and Juridical, It was never Introduced to our Notice, even by Name. The principles it Inculcates,
			 In as far as I can Judge, are perfectly Congenial with our Republican principles in these states; and I have little doubt will prove Acceptable to all who Zealously wish to perpetuate such
			 principles.
		  
          
          I intend to forward its’ publication as speedily as the Duties of my profession may Admit; And would indeed think myself highly gratified and Honour’d by having your permission to address or Dedicate it to you.
          
          For several years past I had, Occasionally, thoughts of addressing you on a Subject that gave me some Concern, but was deterr’d by the consideration of your being so much engaged, as to Have no time for Intrusions of that Nature. During the Time I had charge of the Frederick Academy, and the Year previous to your being Elected chief Magistrate of the Union—in order to contribute my feeble mite to
			 the Aid of that cause, which I consider’d the cause of Truth and the
			 people, I publish’d, Anonymously, a small pamphlet; “in Vindication of Mr Jefferson’s religious conduct and principles.” The object of the pamphlet was in a familiar and popular way, to Drive your Enemies, as the Enemies of Republicanism, from what they then Deemed their Strong-Hold against you,
          It was, previously, Read and approved of by the present Secretary of State—though He knew not the writer—And John Thompson Mason Esqre, after it was publish’d, and when He was candidate for Elector, distributed some hundred copies of it.
          
                  
                   After your Election, a Mr Pechin, Editor of the Baltimore American, whether with or
			 without your Approbation I know not, published an Edition of your Notes on Virginia, And Annexed to it, entirely without my knowledge or concurrence, the pamphlet alluded to—Indeed it was impossible He could Consult me; as I have every Reason to Believe He knew not the writer at yt time.
          But as the Author was known to Mr Mason and a few friends where I Resided,—And, consequently, might possibly have been mentioned to you, I felt much concern lest you should have thought me accessory to it’s being published, along with your Notes on Virginia.
          Of any thing so vain and indelicate, I could not be Capable—I felt much mortified on the Occasion—And was almost tempted to a public Remonstrance Against it’s being Done—and more especially on observing that the Style or structure of some Sentences differed from the manuscript—and that it was, otherwise, inaccurately printed.
          It is probable that nothing Respecting it ever came to your knowledge—But lest it should, I have often longed for an Occasion, when without any impertinent Intrusion, the circumstance might be submitted as it really happened. With Mr Pechin’s publication of it I had no Acquaintance nor concern whatever.
          With the Multitudes, over the Union, who sincerely offer Up their  prayers to Heaven that the Evening of your Days may be the Rich harvest of your public and invaluable Services of your country,—
          
            I am your most highly Respectful; and most Obedt Hble Servt
            
                  Samuel Knox
          
        